DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The structural limitation of “the support structure” as recited in claim 17, lines 4 & 6 and in claim 18, line 2 lacks proper antecedent basis, thereby rendering the claims indefinite.

Allowable Subject Matter
Claims 1-16 are allowed.  Although the use of a patient transport apparatus comprising a drive assembly, a controller coupled to the drive assembly, and a handle assembly in 

communication with both the drive assembly and the controller in order to propel (at least one drive wheel of) the patient transport apparatus over a surface is well known in the art, the examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a patient transport apparatus which further comprises a support structure having a base and a reference sensor arranged to sense inclination of the support structure, and a handle assembly including a handle movable relative to the base and a position sensor arranged to sense positioning of the handle, such that the controller controls the drive system in response to signals received from the reference sensor and the position sensor as explicitly recited in independent claim 1.

Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a drive system which is controlled to propel a patient transport apparatus along a floor surface in combination with a handle of the patient transport apparatus which is operable by a user to operate the drive system, and further wherein the drive system is controlled in response to the sensed inclination of the patient transport apparatus, as best understood, and the sensed positioning of the handle.




Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Zerhusen et al. ‘829, Paul et al. ‘403, Puvogel et al. ‘234, Patmore et al. ‘590, Trepanier et al. ‘044, Steinhauser ‘539, Derenne et al. ‘256, Paul et al. ‘255, Kloka ‘701, Steinhauser ‘224, Trepanier et al. ‘874, Patmore ‘738, Patmore ‘416, Stroth et al. ‘634, Zerhusen et al. ‘187, Zerhusen et al. ‘731, Stroh et al. ‘529, Waters et al. ‘765 and Waters et al. ‘646.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673